Case 1:19-mj-00075-MU Document 3 Filed 03/28/19 Page 1 of 5
          Case 1:19-mj-00075-MU
Case 1:19-mj-00075-MU           Document 13 *SEALED*
                      *SEALED* Document      Filed 03/28/19
                                                         FiledPage 2 of 5Page 2 of 5
                                                               03/28/19
          Case 1:19-mj-00075-MU
Case 1:19-mj-00075-MU           Document 13 *SEALED*
                      *SEALED* Document      Filed 03/28/19
                                                         FiledPage 3 of 5Page 3 of 5
                                                               03/28/19
Case 1:19-mj-00075-MU
          Case 1:19-mj-00075-MU
                      *SEALED* Document
                                Document 13 *SEALED*
                                             Filed 03/28/19
                                                         FiledPage
                                                               03/28/19
                                                                   4 of 5Page 4 of 5
          Case 1:19-mj-00075-MU
Case 1:19-mj-00075-MU           Document 13 *SEALED*
                      *SEALED* Document      Filed 03/28/19
                                                         FiledPage 5 of 5Page 5 of 5
                                                               03/28/19
